C. A. 9th Cir. [Certiorari granted, ante, p. 821.] Motion of petitioners in No. 81-2147 for review of Clerk’s action granting respondents’ request for an extension of time for filing briefs on the merits denied. Motion of the Solicitor General for divided argument granted. Motion of petitioners in No. 81-2188 for divided argument granted. Motion of petitioners in No. 81-2188 for additional time for oral argument denied. Motion of petitioners in No. 81-2147 for divided argument granted, and request for additional time for oral argument denied. Motion of Wyoming for leave to participate in oral argument as amicus curiae and for additional time for argument denied.